DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 16-18, 28, 30 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Pang (US 9940892; “Pang” hereinafter). 
	Regarding claim 1, Pang discloses a display device, comprising: a first rotating component, the first rotating component (50) being capable of rotating about a first center line (fig. 3-4B); a second rotating component (60), the second rotating component being capable of rotating about a second center line (figs. 3-4B); a flexible display panel (10), the flexible display panel being capable of being wound around the first rotating component (“a first driving means 50 configured to roll or unroll the display unit 10”, Col. 14: lines 24-33), and a first end tope end of the flexible display 10 connected to the connection unit 30, fig. 3) of the flexible display panel being configured to move to a position away from the first rotating component (50) from a position close to the first rotating component or to move to a position close to the first rotating component from a position away from the first rotating component under an action of an external force (when the rotating means or driving 50 rotates anticlockwise, the first or top end of the flexible display comes closer to the driving means 50, fig. 4B; and when the rotating means or driving 50 rotates clockwise, the first or top end of the flexible display 10 moves away from the driving means 50, fig. 4A); a supporting part (60), the supporting part being capable of being wound around the second rotating component (“a second driving means 60 configured to roll or unroll the support unit 20”, Col. 10: lines 24- 33), and a first end of the supporting part being configured to move to a position away from the second rotating component from a position close to the second rotating component or to move to a position close to the second rotating component from a position away from the second rotating component under the action of the external force (when the rotating means or driving 60 rotates clockwise, the first or top end of the support unit 20 comes closer to the driving means 50, fig. 4B; and when the rotating means or driving 60 rotates anticlockwise, the first or top end of the support unit moves away from the driving means 50, fig. 4A); wherein the flexible display panel and the supporting part have a laminated portion in mutual lamination, and the laminated portion is configured to increase or decrease under the action of the external force (a protective layer is disposed on an outer surface of the display panel, Col. 6: lines 13-32 and “magnetic films can be attached to the display unit 10 and the support unit 20”, Col. 12: lines 40-47; and when the roll out operation is executed under the control of the driving unit 40, both the display panel 10 and the support unit 20 extend out, and because the restoring force of the display unit 10 is offset by the restoring force of the support unit 20, both the display panel 10 and the support unit 20 stick together and the contact area of the display panel 10 and the support unit 20 gradually increases; and similarly when the roll in operation is executed under the control of the driving unit 40, both the display panel 10 and the support unit 20 retract, and because the restoring force of the display unit 10 is offset by the restoring force of the support unit 20, and the display panel 10 and the support unit 20 separated from each other and the contact area of the display panel 10 and the support unit 20 gradually decreases).
Regarding claim 2, Pang discloses wherein the flexible display panel (10) includes a first portion unwound around the first rotating component (50), the supporting part (20) includes a first portion unwound around the second rotating component (60), and the first portion of the flexible display panel and the first portion of the supporting part are at least partially laminated to each other to form the laminated portion (a protective layer is disposed on an outer surface of the display panel, Col. 6: lines 13-32; and when the roll out operation is executed under the control of the driving unit 40, both the display panel 10 and the support unit 20 extend out, and because the restoring force of the display unit 10 is offset by the restoring force of the support unit 20, both the display panel 10 and the support unit 20 stick together with the protective layer on the outer surface).  
Regarding claim 3, Pang discloses wherein at least one of the first rotating component (50), the second rotating component (60), the flexible display panel (10) and the supporting part (20) is configured to receive the external force (display panel, supporting unit, first rotating means and second rotating means are configured to receive the external force from the driving unit 40).  
Regarding claim 4, Pang discloses wherein at least one of the flexible display panel (10) and the supporting part (20) is configured to receive the external force, and the first rotating component is configured to rotate with movement of the first end of the flexible display panel, and the second rotating component is configured to rotate with movement of the first end of the supporting part; or, at least one of the first rotating component and the second rotating component is configured to receive the external force, and the first end of the flexible display panel is configured to move with rotation of the first rotating component, and the first end of the supporting part is configured to move with rotation of the second rotating component (when the roll out or roll up operation is executed by the driving unit 40, the first rotating unit 50 and the second rotating unit rotates and the first end of the flexible panel 10 and the first end of the support unit 20 move away or move toward the respective rotating means, Col. 9: lines 49-58; figs 4A-4B).
Regarding claim 7, Pang discloses wherein the first portion of the flexible display panel (10) and the first portion of the supporting part (20) are at least partially in contact (the extended or roll out portion of the flexible display 10 and the extended or roll out portion of the support unit 20 are at least partially in contact or attached by the offset of the restoring force between the display panel 10 and the support unit 20, figs 3-4B), and the first end of the flexible display panel is in contact with the first end of the supporting part (Col. 8: lines 48-54).  
Regarding claim 8, Pang discloses wherein the first center line and the second center line are parallel to each other (rotational axis of the first driving means 50 and the second driving means 60 are parallel, figs 4A-4B).
Regarding claim 9, Pang discloses wherein the first rotating component (50) and the second rotating component (60) are butted with each other through a portion of the flexible display panel (10) and a portion of the supporting part (20) that are located between the first rotating component and the second rotating component (figs 3-4B).  
Regarding claim 10, Pang discloses wherein the flexible display panel further includes a second portion wound around the first rotating component (some portion of the flexible display panel 10 remains unroll around the driving unit 50 as depicted in fig. 4A-4B), and the supporting part further includes a second portion wound around the second rotating component (some portion of the support unit 20 remains unroll around the driving unit 60 as depicted in fig. 4A-4B); the second portion of the flexible display panel is configured to be gradually wound around the first rotating component upon the first end of the flexible display panel moving to a position close to the first rotating component from a position away from the first rotating component, the second portion of the supporting part is configured to be gradually wound around the second rotating component upon the first end of the supporting part moving to a position close to the second rotating component from a position away from the rotating component (As the the driving units 50 and 60 rotates to roll the display unit 10 and support unit 20 by the roll in operation of the driving unit 40, the ends of the flexible display 10 and the support unit 20 come closer to the respective rotating means 50 and 60 respectively, figs. 4B).
Regarding claim 11, Pang discloses the display device further comprising a housing (600), wherein the housing has an opening (501); the laminated portion is configured to be pulled out from the opening (“an opening 501 is formed in the cover 500. As such, the display unit 10 and the support unit 20 are rolled in into the housing 600 or rolled out from the housing 600”, Col. 15: lines 56-59), wherein the first rotating component (50) and the second rotating component (60) are located in the housing (600).  
Regarding claim 16, Pang discloses wherein a material of the supporting part includes a metal material (“Such a support unit 20 can be formed from one of a metal material”, Col. 7: lines 20-21).
	Regarding claim 17, Pang discloses wherein the flexible display panel includes a back film, the back film is located on a non-display side of the flexible display panel, and the non-display side and a display side of the flexible display panel are opposite to each other (“The protective layer can be disposed on an outer surface of the display panel. In other words, the protective layer can be disposed on one surface of the display panel opposite to the other surface being in contact with the support unit 20”, Col. 6: lines 15-20 and the support unit is disposed at the front surface of the display panel 10; also “magnetic films can be attached to the display unit 10 and the support unit 20”, Col. 12: lines 40-47); the back film is in contact with the supporting part.
Regarding claim 18, Pang discloses wherein the back film includes a magnetic material (“magnetic films can be attached to the display unit 10 and the support unit 20”, Col. 12: lines 40-47); the supporting part includes a magnetic material (“magnetic films can be attached to the display unit 10 and the support unit 20”, Col. 12: lines 40-47); the back film and the supporting part are capable of being laminated to each other under an action of an attraction force (magnetic property of the display unit 10 and magnetic property of the metallic support unit 20 is configured to attract each other) .  
Regarding claim 28, Pang discloses wherein the first rotating component (50) includes a first portion (portion of the rotating shaft 50b that rolls the display panel 10) configured to wind the flexible display panel (10) and a second portion (50a) configured not to wind the flexible display panel, the second rotating component (60) includes a first portion (portion of the rotating shaft 60b that rolls the support unit 20) configured to wind the supporting part (20) and a second portion (60a) configured not to wind the supporting part, the second portion of the first rotating component includes a first gear (50a comprises of a gear, fig. 3), the second portion (60a) of the second rotating component includes a second gear (60a comprises of a gear, fig. 3), and the first gear and the second gear are engaged with each other (“The first gears 50a and the second gears 60a can be rotatably engaged with each other”, Col. 10: lines 42-45).  
Regarding claim 30, Pang discloses wherein the first rotating component (50) and the second rotating component (60) have opposite rotation directions (figs 4A-4B), and the first portion of the flexible display panel (10) and the first portion of the supporting part (20) are located between the first rotating component and the second rotating component (fig. 3-4B); or, the first rotating component and the second rotating component have a same rotation direction, the first portion of the flexible display panel and the first portion of the supporting part are located on a same side of the first rotating component and the second rotating component.  
Regarding claim 34, Pang discloses wherein the first end of the flexible display panel and the first end of the supporting part are configured to move simultaneously (top end of the flexible display panel 10 and the top end of the support unit 20 are attached by a connection unit 30, figs 3-4B); or, the first rotating component and the second rotating component are configured to move simultaneously (“The first gears 50a and the second gears 60a can be rotatably engaged with each other”, Col. 10: lines 42-45 and the first rotating component 50 and the second rotating component 60 are configured to move simultaneously).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Tang (US 20180182993; “Tang” hereinafter).
Regarding claim 6, Pang discloses the display device support unit (20) is made of metal or plastic (Col. 7: lines 20-33).
Pang does not disclose wherein an elastic modulus of the flexible display panel is smaller than that of the supporting part.
Tang teaches a display device wherein an elastic modulus of a flexible display panel (10) is smaller than that of a supporting part (“an elastic modulus of the supporting structure 11 is greater than an elastic modulus a layer structure of the flexible display panel 10”, Par. [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Pang to select the material of the flexible panel and the supporting part so that an elastic modulus of the flexible display panel is smaller than that of the supporting part as taught by Tang because such modification provides rigid/better support to the display panel.
Regarding claim 15, Pang discloses the display device support unit (20) is made of metal or plastic (Col. 7: lines 20-33).
Pang does not disclose wherein the rigidity of the supporting part is greater than that of the flexible display panel.
Tang teaches a display device wherein the rigidity of the supporting part (11) is greater than that of the flexible display panel  (10)( Par. [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Pang to select the material of the flexible panel and the supporting part so that the rigidity of the supporting part is greater than that of the flexible display panel as taught by Tang because such modification provides rigid/better support to the display panel.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Lee (US 20170325342; “Lee” hereinafter).
Regarding claim 13, Pang discloses wherein the housing (600) includes an opening forming portion (portion of the cover 500 where the opening 501 is disposed, fig. 9-11B), the opening forming portion is configured to form the opening (501).
Pang does not explicitly disclose one side of the opening forming portion close to the supporting part includes a magnetic material.  
Lee teaches a display device (100) comprising a housing (HS) comprising an opening forming portion (portion of the housing HS that surrounds the opening PH, fig. 2A) including an opening (PH); and one side of the opening forming portion includes a magnetic material (M1 , M2).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Pang to include a magnetic material close to the opening forming portion as taught by Lee because with such modification magnetic material provided on the side of the opening forming portion attracts the support part and prevents the movement of the support part or the display panel and the support part when the display panel and the support part is not moving as suggested by Lee (0065]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang.		Regarding claim 14, Pang discloses wherein the first rotating component (50) includes a first circular shaft (50b), the second rotating component (60) includes a second circular shaft (60b). 
Pang does not explicitly disclose a diameter of the first circular shaft is smaller than that of the second circular shaft. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the relative diameter of the first circular shaft and the second circular shaft such that a diameter of the first circular shaft is smaller than that of the second circular shaft, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The modification minimizes the size of the display device.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Kusuura (US 20160155965; “Kusuura” hereinafter).
Regarding claim 25, Pang discloses the display device as claimed in claim 1.
Pang does not explicitly disclose wherein the back film includes a first toothed rack structure, and the supporting part includes a second toothed rack structure, and the first toothed rack structure and the second toothed rack structure are engaged with each other.  
Kusuura teaches a display device comprising a support structure (615) and a protecting layer/film (635);  wherein the protecting layer/film (635) includes a first toothed rack structure (640), and the support structure (615) includes a second toothed rack structure (625), and the first toothed rack structure and the second toothed rack structure are engaged with each other (fig. 6E).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Pang to have the back film includes a first toothed rack structure, and the supporting part includes a second toothed rack structure, and the first toothed rack structure and the second toothed rack structure are engaged with each other as taught by Kusuura because such modification increases stiffness of the display device (Par. [0115]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841